Citation Nr: 1637329	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-42 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the loss of use of both feet.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.  The Board denied the Veteran's claim in December 2014.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the Board's December 2014 decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's March 2016 Memorandum Decision found that the Board's December 2014 decision improperly relied on inadequate opinions from September 2011 and June 2014.  Upon consideration of the entirety of the record, the Board finds that further development of the medical evidence is warranted.  

The Veteran is currently service connected for diabetes mellitus, peripheral neuropathy of both lower extremities, peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the left and right femoral nerves and residuals of a fracture of the right tibia. 

The September 2011 opinion stated that the Veteran had functioning in his left and right lower legs and feet such that the Veteran would not be better served by an amputation.  The Court noted that the appropriate standard is not whether amputation would better serve the Veteran, but instead whether amputation would equally serve the Veteran.  See 38 C.F.R. § 3.350(a)(2) (2015).  The Court thus found this opinion to be inadequate.

Furthermore, the July 2014 examiner opined that the Veteran would not be equally well served by amputation because, in part, the Veteran had experienced several falls and was therefore safer in a wheelchair. 

The Court explained that the criteria for SMC based on loss of use of the feet do not contemplate safety considerations; instead, the criteria require evaluation of the actual remaining function of the foot and whether the acts of balance and propulsion could be accomplished equally well with an amputation stump and prosthesis.  See 38 C.F.R. § 3.350(a)(2) (2015).  

The Board therefore finds that an additional examination addressing the Veteran's functional impairment is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to address the severity of all manifestations of the Veteran's disabilities of the lower extremities.  

After describing all of the manifestations of the Veteran's lower extremity disabilities (peripheral neuropathy of both lower extremities, peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the left and right femoral nerves and residuals of a fracture of the right tibia), the examiner should state, for each lower extremity, whether no effective function remains other than that which would be equally well served by a below-the-knee amputation stump and prosthesis, explaining why or why not? 

This determination should be made on the basis of the Veteran's actual remaining function, including, for example, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  

Given the inadequacy of previous examinations based on language that deviated from that found in the regulation, the examiner answer this question exactly as it is worded, and the AOJ should return any examination report that fails to answer this exact question.  For additional information on why the previous medical opinions were found to be inadequate, the examiner should consider the March 2016 memorandum decision from the Court of Appeals for Veterans Claims.

2.  Then, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

